Citation Nr: 1101240	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar, 
secondary to an excision of basal cell carcinoma in the left 
maxillary area.

2.  Entitlement to service connection basal cell carcinomas to 
the chest, back, arm, leg and mouth.

3.  Entitlement to service connection for throat irritation and 
difficulty swallowing, to include as due to exposure to an 
environmental hazard.  

4.  Entitlement to service connection for an ace inhibitor 
induced chronic cough, to include as due to exposure to an 
environmental hazard.  

5.  Entitlement to service connection for angiomas and benign 
nevi, claimed as red spots on the torso, head and back, to 
include as due to exposure to an environmental hazard.  

6.  Entitlement to service connection for tinea pedis, claimed as 
recurrent root rot, to include as due to exposure to an 
environmental hazard.  

7.  Entitlement to service connection for tension headaches with 
mild carotid artery stenosis, to include as due to exposure to an 
environmental hazard.  

8.  Entitlement to service connection for diabetic and 
hyperglycemic neuropathy to the lower extremities, claimed as 
pain and numbness in the feet and toes, to include as secondary 
to exposure to an environmental hazard.  

9.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975 
and from September 1990 to June 1991.

This matter is on appeal from December 2008 and July 2009 
decisions decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge 
in December 2010.  A transcript of the hearing is of record.

The issue of entitlement to service connection basal cell 
carcinomas to the chest, back, arm, leg and mouth is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's scar in the left maxillary area of his face is 
only 2 cm in length and .2 cm in width, with no elevation or 
depression upon palpation or adherence of underlying structures, 
but does reflect symptoms of pain.  

2.  In December 2010, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claims for 
entitlement to service connection for throat irritation, chronic 
cough, angiomas and benign nevi, tinea pedis, tension headaches, 
diabetic and hyperglycemic neuropathy to the lower extremities 
and depression be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for a 
scar, secondary to an excision of basal cell carcinoma in the 
left maxillary area, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic Codes (DC) 
7800-7806 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to service connection for throat 
irritation and difficulty swallowing, to include as due to 
exposure to an environmental hazard have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to service connection for an ace 
inhibitor induced chronic cough, to include as due to exposure to 
an environmental hazard have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

4.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to service connection for angiomas and 
benign nevi, claimed as red spots on the torso, head and back, to 
include as secondary to exposure to an environmental hazard have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).

5.  The criteria for the withdrawal of the Substantive Appeal in 
the claim to entitlement to service connection for tinea pedis, 
claimed as recurrent root rot, to include as due to exposure to 
an environmental hazard have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

6.  The criteria for the withdrawal of the Substantive Appeal in 
the claim of entitlement to service connection for tension 
headaches with mild carotid artery stenosis, to include as due to 
exposure to an environmental hazard have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

7.  The criteria for the withdrawal of the Substantive Appeal in 
the claim of entitlement to service connection for diabetic and 
hyperglycemic neuropathy to the lower extremities, claimed as 
pain and numbness in the feet and toes, to include as secondary 
to exposure to an environmental hazard have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).

8.  The criteria for the withdrawal of the Substantive Appeal in 
the claim of entitlement to service connection for depression 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's scar claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.



Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Further, the Veteran submitted his 
own private treatment records.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Next, in December 2010, the Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the U.S. Court of Appeals for Veterans Claims 
held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision 
Review Officer or Veterans Law Judge who chairs a hearing to 
fulfill two duties:  (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  

Here, during the December 2010 hearing, the undersigned Veterans 
Law Judge identified the two issues on appeal, as well as his 
intent to withdraw the remaining issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding the onset nature and symptoms associated with the 
Veteran's scar (T. at 4-8).  Therefore, not only were the issues 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  


Under these circumstances, nothing gave rise to the possibility 
that evidence had been overlooked with regard to the appellant's 
claim for an increased rating for his facial scar.  As such, the 
Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claims based on the current record.

Next, the Veteran was afforded VA examinations in October and 
November 2008.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they predicated 
on a full understanding of the Veteran's medical history.  They 
consider all of the pertinent evidence of record, and the 
statements of the appellant.  Also, there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's scar since the examination in November 
2008.  The Veteran does argue the contrary.  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to a Compensable Rating for a Scar to the Left 
Maxillary Area

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, the Veteran served in the Army from August 1972 to 
August 1975 and from September 1990 to June 1991.  In January 
2008, he submitted a claim for residuals of an excision of basal 
cell carcinoma above the left side of his upper lip, which he 
asserted was due to the sun exposure he received during his 
service in the Persian Gulf theater of operations.  In July 2009, 
the RO granted service connection with a noncompensable 
disability rating.  The Veteran submitted a notice of 
disagreement with this decision in August 2009.  

As an initial matter, the Board notes that the rating criteria 
for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were 
amended during the pendency of this appeal (effective October 23, 
2008).  However, the revised criteria apply only to applications 
for benefits received by VA on or after the effective date of 
October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  It 
should be noted that a veteran who is rated under DCs 7800 to 
7805 before October 23, 2008 may request review under the amended 
diagnostic codes, irrespective of whether the Veteran's 
disability has increased since the last review.  In such cases, 
VA will review that veteran's disability rating to determine 
whether the Veteran may be entitled to a higher disability rating 
under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in 
no case will the revised award be effective before October 23, 
2008

Here, the RO rated the Veteran's disability under the pre-amended 
regulations prior to October 23, 2008, and under the amended 
regulations since that time.  Thus, while the RO was not 
necessarily required to rate the claim in this manner (as the 
Veteran did not request review under the new regulations), the 
Board nevertheless reviews the claim in the same manner, in order 
to prevent any prejudice to the Veteran.  

Under the pre-amended regulations, a compensable rating for a 
scar to the face is warranted when the scar:
*	causes disfigurement of the head, face or neck with one 
characteristic of disfigurement (10 percent under DC 7800); 
*	is superficial but unstable (i.e. there is frequent loss of 
covering of skin) (10 percent under DC 7803); or
*	is superficial but painful upon examination (10 percent 
under DC 7804).  
See 38 C.F.R. § 4.118 (pre-amended 2008).  

Since the regulations were amended in October 2008, a compensable 
rating is warranted when the scar:
*	causes disfigurement to the head, face or neck with one 
characteristic of disfigurement (10 percent under DC 7800); 
*	is unstable or painful and is limited to one or two scars 
(10 percent under DC 7804)
See 38 C.F.R. § 4.118 (2010).  

In both the pre-amended and current regulations, DC 7800, Note 1, 
lists the eight characteristics of disfigurement as: (1) a scar 5 
or more inches (13 or more cm.) in length; (2) a scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) a scar 
adherent to underlying tissue; (5) skin hypo-or hyper- 
pigmentation in an area exceeding six square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.); and (8) skin indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).

Finally, one important facet of the amended regulations is that 
they now permit separate ratings for a scar that causes 
disfigurement and are either painful or unstable that are then 
combined into an overall rating.  For example, a scar to the face 
that has one characteristic of disfigurement and is unstable 
would be given two separate 10 percent ratings, which would then 
be combined under the combined ratings table set forth in 
38 C.F.R. § 4.25.  

As to the merits of the Veteran's claim, the Board determines 
that 10 percent rating is not warranted based on disfigurement of 
the face prior to or since the amendment of 38 C.F.R. § 4.118, as 
none of the eight characteristics of disfigurement have been 
shown.  Specifically, at VA examinations in October and November 
2008, the Veteran's scar measured only 2 cm in length and .2 cm 
in width.  Accordingly, it is too small to be considered 
disfiguring under by virtue of its size, nor can issues such as 
skin texture, pigmentation, soft tissue or indurated skin be 
considered, since it is far less than 39 sq. cm in size.  

Next, at those same VA examinations in October and November 1998, 
the examiners noted no adherence to underlying tissue, nor was 
there an there any noted elevation or depression of the scar.  
Additionally, at a private dermatology evaluation in July 2006, 
the physician noted that the Veteran had "done well since 
surgery," that the excision site was well healed with 
"excellent cosmetic results," and that the skin around the site 
was "smooth and soft."  Therefore, as none of the 
characteristics of disfigurement have been shown throughout the 
course of the appeal, a compensable rating is not warranted on 
this basis under either the pre-amended or current regulations.

However, the Board determines that a 10 percent rating is 
warranted under DC 7804, based on the Veteran's assertions that 
his scar is painful.  Specifically, in a February 2010 statement, 
he stated that his scar has been painful for the past 20 years.  
He also pointed out that the pain was unique to this particular 
scar.  Next, at his hearing before the Board the Veteran again 
stated that the scar was painful all of the time, and especially 
when he touches it (T. at 5-6).  

The Board notes that the VA examinations in October and November 
2008 did not note tenderness to palpation.  Moreover, the Veteran 
is not generally competent to identify a specific level of 
disability according to the appropriate diagnostic codes.  
However, he is competent to report symptoms because this requires 
only personal knowledge as it comes to him through his senses.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, 
entitlement to a 10 percent rating under DC 7804 is based purely 
on the presence of pain, which is a symptom the Veteran may 
testify about experiencing.  Moreover, the Board also finds that 
his testimony in this regard is credible.  

Finally, the Board also notes that the pre-amended DC 7804 
required that pain be shown "upon examination."  While "upon 
examination" was removed in the amended regulation, the Board 
does not construe this to mean that pain must have been noted by 
a physician under the pre-amended regulations.  Rather, a reading 
of the proposed amendment of this regulation does not reflect the 
desire to change an evidentiary standard, but rather simply 
because VA found this language to be redundant.  73 Fed. Reg. 
428-01, 430 (January 3, 2008).  Therefore, a 10 percent rating 
based the Veteran's complaints of pain is warranted throughout 
the entire course of the appeal. 

Next, the Board will consider whether a rating in excess of 10 
percent is warranted either prior to or since the amendment of 
the regulations in October 2008.  However, a rating in excess of 
10 percent is not warranted.  First, prior to October 28, 2008, a 
10 percent was the highest rating allowable for a scar based on 
instability or for pain.  Thus, a rating in excess of 10 percent 
is not warranted on a schedular basis prior to that time.  

Moreover, since the amendment of the regulation, a rating in 
excess of 10 percent is warranted based on instability or pain 
only if it affects three or more scars (20 percent under DC 
7804).  Here, there is only one scar.  Therefore, a rating in 
excess of 10 percent is not warranted since the regulation was 
amended, either.  

Finally, there is no way a rating in excess of 10 percent can be 
warranted based solely or in combination with disfigurement to 
the head face or neck either before or since the regulations were 
amended.  Specifically, as was noted above, a compensable rating 
under DC 7800 was not warranted.  Therefore, the criteria for the 
next higher 20 percent rating must also not be met.  Moreover, 
under the new criteria, a combined 20 percent rating if the 
criteria for a 10 percent rating for both disfigurement and pain.  
However, as was noted above, the criteria for a 10 percent rating 
for disfigurement have not been met.  

Therefore, after a review of the evidence, the Board determines 
that a 10 percent rating for the scar on his left maxillary area 
is warranted.  However, the criteria for a rating in excess of 10 
percent, either by a single diagnostic code or by a combination 
of two diagnostic codes, have not been met.  

With regard to this claim, the Board has also considered the 
Veteran's statements that his disability is worse than the rating 
he currently receives.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  It was his assertions of 
pain that he is entitled to a 10 percent rating.  He is not, 
however, competent to identify a specific level of disability his 
scar disability according to the appropriate diagnostic codes 
with regard to the 8 characteristics of disfigurement.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's scar has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.  Thus, while the Veteran stated 
at his hearing that his scar is depressed, the Board does not 
find his observations competent, especially in view of the 
observations made by professional physicians to the contrary.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran has claimed entitlement to service 
connection for a number of disorders that he asserts affected his 
employment, but the evidence does not indicate that his service-
connected scar has impacted his ability to work.  Moreover, the 
Board concludes that rating criteria reasonably describes his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that a 10 percent rating, but no more, for the scar 
in the left maxillary area is warranted, and the appeal is 
granted to this extent.  

Remaining Service Connection Claims

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2009).

Here, in December 2010, and prior to the promulgation of this 
appeal, the Veteran submitted a statement requesting that his 
claims for entitlement to service connection for throat 
irritation, chronic cough, angiomas and benign nevi, tinea pedis, 
tension headaches, diabetic and hyperglycemic neuropathy to the 
lower extremities and depression be withdrawn.

In view of the Veteran's expressed desire, the Board concludes 
that further action with regard to these claims is not 
appropriate.  The Board no longer has jurisdiction over the 
withdrawn issues and, as such, must dismiss the appeal of these 
claims


ORDER

A 10 percent rating, but no more, for a scar, secondary to an 
excision of basal cell carcinoma in the left maxillary area, is 
granted subject to governing criteria applicable to the payment 
of monetary benefits.

The issue of entitlement to service connection for throat 
irritation and difficulty swallowing, to include as due to 
exposure to an environmental hazard, is dismissed without 
prejudice.  

The issue of entitlement to service connection for an ace 
inhibitor induced chronic cough, to include as due to exposure to 
an environmental hazard, is dismissed without prejudice.  

The issue of service connection for angiomas and benign nevi, 
claimed as red spots on the torso, head and back, to include as 
secondary to exposure to an environmental hazard, is dismissed 
without prejudice.  

The issue of entitlement to service connection for tinea pedis, 
claimed as recurrent root rot, to include as due to exposure to 
an environmental hazard, is dismissed without prejudice.  

The issue of entitlement to service connection for tension 
headaches with mild carotid artery stenosis, to include as due to 
exposure to an environmental hazard is dismissed without 
prejudice.  

The issue of entitlement to service connection for diabetic and 
hyperglycemic neuropathy to the lower extremities, claimed as 
pain and numbness in the feet and toes, to include as secondary 
to exposure to an environmental hazard, is dismissed without 
prejudice.  

The issue of entitlement to service connection for depression is 
dismissed without prejudice.  


REMAND

Regarding the Veteran's claim for basal cell carcinoma, the Board 
determines that a VA examination and opinion is required in order 
to adjudicate the claim.  In this case, the Veteran's service 
treatment records indicate that he underwent an excision of a 
basal cell carcinoma to his upper lip.  However, he has been 
subsequently treated for additional basal cell carcinomas since 
leaving active duty.  

Specifically, the evidence indicates that he was diagnosed with a 
basal cell carcinoma on his right clavicle in July 2007.  He was 
also treated for lesions on his upper back and right forearm.  
The Veteran has also asserted receiving treatment for basal cell 
carcinomas to other locations such as his leg and mouth. 

Although none of these carcinomas were present during active 
duty, the Board nevertheless recognizes the potential for basal 
cell carcinoma formation based on prior sun exposure.  Given this 
medical possibility, the Veteran should be examined by a VA 
dermatologist in order to determine the nature and extent of his 
current skin disorders and the likelihood that their formation 
are the result of sun exposure while on active duty.  





Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be 
available from the VA Medical Center in 
Mountain Home, Tennessee since July 2009.  
Any records relating to any private treatment 
the Veteran has received for his basal cell 
carcinomas that has not been associated with 
the claims file should also be associated 
with the record after obtaining the Veteran's 
authorization.  

2. Schedule the Veteran for a VA examination, 
preferably before a VA examiner who 
specializes in dermatology or, in the 
alternative, one with experience with basal 
cell carcinomas.  After reviewing the 
Veteran's medical history and identifying any 
skin disorders to include basal cell 
carcinomas, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. a 50 percent probability 
or greater) that any of diagnosed skin 
disorders are attributable to the sun 
exposure he encountered during active duty ( 
in particular his service in the Persian Gulf 
theater of operations in 1990 and 1991) or to 
exposure to any environmental hazard.  

All findings and conclusions should be set 
forth in a legible report and any opinions 
should be accompanied by a through rationale.  
If the examiner is unable to render an 
opinion without resorting to speculation, a 
thorough reasons and bases should be provided 
as to why such an opinion cannot be rendered.

3.  After completing the above, and any other 
development deemed necessary, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


